It is a great and significant honour for me to come to this rostrum 
representing my country before the world.

38.	My first words go to you, Mr. President, to congratulate you 
on your well-deserved election as President of this session of the 
Assembly. Your unmistakable gifts as an experienced diplomat 
guarantee the success of our work. It is a pleasure, and not merely a 
formality, for me to convey the thanks and congratulations of my 
Government to Mr. Kittani of Iraq for the wise and successful way in 
which he carried out his duties as President of the thirty-sixth 
session.

39.	Recently the United Nations has seen its mission even further 
enriched by the appointment as Secretary-General of one of its most 
distinguished officials, Mr. Javier Perez de Cuellar, a most worthy 
representative of Peruvian diplomacy. Bolivia reiterates its pleasure 
at his appointment and its congratulations and best wishes to him, 
the first Secretary-General representing Latin America, and the 
brotherly and ancestral ties between Bolivia and Peru and the Andean 
countries are well known. His presence as Secretary-General is a 
sound guarantee for the fulfilment of the purposes of the 
Organization.

40.	For years we have been expressing our faith and reiterating 
our purposes. Every year we come here and repeat our intention to 
carry out the purposes and principles of the Charter. We announce 
optimistic outlines for the future and the definite achievement of 
our aims. However, realistically and objectively I think we must now 
pause on our way to see whether we have really moved beyond mere 
statements to concrete achievement.

41.	Peace is still an unachievable goal and perhaps, sad to say, 
a nostalgic dream of Utopia. Colonialism still seeks to broaden its 
areas of domination, with aggressive and even bloody usurpation; 
hegemony and the use of pressure by the powerful still persevere and 
indeed show a disturbing tendency to increase. Inequalities and 
injustices continue to show their ugly faces. Terrorism and new 
treacherous forms of aggression, under cover of the advocacy of 
change, disrupt every form of coexistence. Racial discrimination 
continues as a flaw of mankind in our time. Territories conquered by 
force of arms remain in foreign hands.
Arms manufacture and the development of new and powerful means of 
destruction cast gloom over the positive achievements of our 
civilization, and now there is a real danger that tomorrow, just as 
the twenty-first century is about to begin, we may find ourselves 
with a world in ruins unless common sense prevails.

42.	These are some glimpses of the realities of today's world, 
which persist despite the efforts of the Organization. My delegation 
would like to state certain views on these matters, as an expression 
of the unswerving Bolivian position on principles and international 
policies.

43.	Bolivia is one of the non-aligned countries, for compelling 
reasons of principle and also because we advocate the elimination of 
dogmatic compartmentalization and hegemonic bonds and because 
self-determination and the inviolability of sovereignty are the 
proper response to the efforts of the various forms of imperialism to 
absorb others. The non-aligned countries advocate a role of balance 
in defence of the rights of the weaker countries in the face of the 
cold struggle by the great Powers for supremacy.

44.	Those who supply raw materials and make great sacrifices in 
their struggle to achieve their development have their spokesmen in 
the non-aligned countries. The demands and claims made by many of our 
peoples have received a positive echo in the voice of the non-aligned 
countries. That is the case, forexample, with Bolivia's demand for 
the restoration of its sovereign access to the Pacific Ocean. Only an 
equidistant position between the imperialist forces, avoiding 
subjugation and imposed conditions, can grant a country moral 
authority and consideration in international affairs, and that is 
precisely the position which the non-aligned countries seek.

45.	It is this unswerving support for the principles of self-determination 
and sovereignty which has led the Government of Bolivia, presided 
over by General Guido Vildoso Calderon, to apply a policy of a return 
to democratic institutional rights for our people.

46.	In Bolivia we have set in motion the pre-electoral process, 
with the scheduling of a general election for April 1983. The 
consensus achieved among the political parties on the basis of the 
invitation to participate made by the Government without any 
discrimination has led to the constitution of a National Electoral 
Court. We have also started on the study of a plan for economic 
recovery in order to apply emergency provisions to overcome the 
situation of deficit and the serious crisis inherited by the present 
Government. As a result of a study, the economic plan was, also on 
the basis of consultations, brought to the notice of the political 
forces and the trade unions; a political and economic dialogue thus 
took place.

47.	Giving effect to the general feelings expressed by the 
political parties and labour representatives, who requested an 
immediate transition to a democratic system, the Bolivian Government 
has decided to convene the representative Parliament elected in the 
1980 elections, which had been suspended by a military coup at the 
time, so that that Parliament will, in accordance with the norms of 
the political Constitution of the State, appoint the new office 
holders who will have charge of the nation from 10 October next. For 
them and their arduous task in government we request the solidarity 
of all nations, particularly on account of the grave economic crisis 
that my country is experiencing. The new constitutional authorities 
will have to overcome that crisis and will need all the co-operation 
that they can possibly obtain from friendly countries-combined, of 
course, with Bolivia's own efforts-in order that Bolivia may progress.

48.	All this process of transition to democracy has taken place 
within the framework of an unchanging respect for human rights and 
the prerogatives of the citizens and on the basis of the fulfilment 
of the treaties and international commitments entered into by Bolivia.

49.	On 10 October next the armed forces of Bolivia will restore 
the political control of the nation to a civilian Government. This 
voluntary gesture, in keeping with the wishes of the Bolivian people, 
is worth emphasizing in this international forum.

50.	Another subject which I cannot refrain from mentioning is 
that of the progress of integration. Happily, we are living in a time 
of integration and economic co-operation, of interdependence. All 
nations-literally all-need something from others. There is inevitably 
a need for raw materials, goods and services, technology, credits and 
assistance of all sorts. What is important is that the prices should 
be fair, exchanges just and that co-operation have but one aim-to 
secure the goal of shared development and common benefit. ..

51.	In the regional and sub-regional spheres Bolivia has been 
taking part in all the programmes of integration and co-operation. 
Its special geographical location in South America and the fact that 
it is a country with tributaries of three of the four major river 
basins of the continent has given it a unique status as a signatory 
country of all the sub-regional agreements as well as the regional 
treaties of the Latin American Integration Association and the Latin 
American Economic System. For example, we are a member of the 
Cartagena Agreement, binding on the Andean nations, and a signatory 
of the Treaty for Amazonian Co-operation and the Treaty of the River 
Plate Basin.

52.	The Bolivian position with regard to the process of 
integration is clear. We uphold the need to preserve, expand and 
improve the machinery of the integration process. Integration and the 
programmes and actions for co-operation are only a means towards the 
ends of development and the harmonious progress of our nations. We 
must also nurture, strengthen and improve those instruments of 
economic and social progress, whose sole beneficiaries must of course 
be our peoples and their future.

53.	We must also make the North-South dialogue a reality and seek 
ways to give viable form to the new international economic order. 
This scheme has so far not had the acceptance, the solidarity and 
particularly the political will of the industrialized nations, which 
it needs if its basic objectives are to be met.

54.	These problems, therefore, should be seen as part of the 
struggle for economic, political, social and cultural liberation of 
peoples who, like those of Bolivia, are currently engaged in their 
own development. If manifest unwillingness and delaying tactics 
continue to be shown, it will be impossible to intensify the 
co-operation which at the international level should promote the 
development of nations in a setting of justice and equity. We 
therefore look forward very much to the prompt initiation of the 
global negotiations.

55.	Understanding, co-operation and the processes of integration 
have another requirement in order to be perfect-the redressing of 
injustices and inequalities, I must refer once again, before the 
world community assembled here, to our geographical condition-the 
fact that we are landlocked, a fact that has been forced upon us for 
the past 103 years. This reference also derives from the imperative 
mandate given by my people, who for more than a century have pressed 
for their rights to return, with sovereignty, to the shores of the 
Pacific.

56.	We all know that when they have the stamp of legitimacy the 
rights of nations are never exhausted. Therefore, the return of 
territories which have been usurped in so many latitudes of the world 
is essential.

57.	With regard to the maritime problem of Bolivia, the time of 
our return to the Pacific Ocean is bound to come. But good faith is 
necessary for this, together with a clear readiness by the other 
party to make reparations. We also need action and the encouragement 
and support of the international organizations, particularly if, as 
is fortunately the case, we have the firm support of the majority of 
the world community for our just cause.

58.	Humanity has virtually put an end to one of the most 
degrading and odious systems adopted by man in the past-slavery. But, 
late in the twentieth century, still other grievous vestiges of the 
past remain as an affront to mankind-colonialism and racial 
discrimination.

59 Twenty-two years have elapsed since the general  Assembly adopted 
the Declaration on the Granting of Independence to Colonial Countries 
and Peoples. Each year we revert to the terms of that declaration and 
the general  Assembly adopts new resolutions on specific cases. 
Nevertheless, new forms of colonialist aggression can be clearly 
seen, not simply disregarding the principles and purposes of the 
Charter but clearly violating them. A recent example was the case of 
the Malvinas Islands, with its bloody epilogue, leading to the 
restoration of colonialism, which should give us food for serious 
thought.

60.	Faithful to its position of principle on the rejection of any 
form of colonialism, Bolivia supported the Argentine cause and will 
continue to support the demands for repossession of its territory 
made by our brother nation of the River Plate, as we have done since 
1833, when the President of Bolivia at that time was the first to 
speak up against the British usurpation of that era.

61.	We can never try hard enough in the Organization to put an 
end to colonialism and all forms of seizure of territories and the 
imposition of tutelage and foreign rule on peoples. On the day we 
dispose of these last vestiges of colonialism mankind will be able to 
take pride in having taken an enormous step towards a world of truly 
free communities, such as those for which the Liberator Bolivar 
fought. His bicentenary is to be commemorated next year, and I am 
sure that the Organization will wish to participate in commemorating 
that anniversary, thereby confirming the universal nature of 
Bolivar's thinking and deeds.

62.	With regard to racial discrimination and apartheid my 
country's consistent attitude has been one of opposition and 
condemnation of thatsituation and system, which are a breach of the 
elementary principles of equality and human rights.

63.	Man holds certain rights even before his birth. if we commit 
a breach of those rights; we offend God, who modelled our spirit on 
His image and in His likeness.

64.	1 said at the beginning of this statement that peace was an 
objective that the wortd had not yet achieved. The recent distressing 
events in the Middle East, particularly those in Lebanon, give some 
idea of the deplorable situation.

65.	I must express here the deep concern of the Bolivian 
community and its Government over the now long-drawn-out crisis in 
the Middle East, which has so grievously affected various peoples in 
the region. We must strive to find there an understanding which, with 
recognition of the rights of the countries involved, will bring about 
a return to peaceful coexistence and mutual respect.

66.	Violence can only give rise to greater violence and peace is 
not a free gift; it must be built carefully, with sacrifice and 
magnanimity.

67.	The mission of the United Nations with regard to the problems 
of the Middle East and of the world in general  is still an arduous 
one requiring unswerving commitment. We must all be committed to this 
task if we want to show that man is capable of thinking of the 
future, using his intelligence to coexist and to build, to reconcile 
differing views and not to hate, thus overcoming a shameful recent 
past, which paradoxically encompassed the greatest examples of 
barbarity and tragedy as well as the greatest achievements of the 
technological era. The answer to the challenge of the years to come 
ties within us; it is the possibility of offering the coming 
generations a world of harmony, peace and justice.

68.	These difficult problems concerning peaceful coexistence lead 
to another major theme of our age. I am referring to the problem of 
disarmament. A Bolivian writer has said:

  Two of the greatest mistakes made by mankind were to condemn 
Socrates and to manufacture the atomic bomb. The first did violence 
to, the meaning of justice; the second showed man the road to his own 
destruction.

69.	Instruments have been adopted by the United Nations and at 
the multilateral and bilateral levels on the need for disarmament and 
the prohibition of nuclear weapons including resolutions banning test 
explosions in the atmosphere and under water. In open contradiction 
with these commitments, however, the arms build-up, the 
sophistication of weapons and the production of new and menacing 
means of destruction have continued. Unfortunately, each conflict 
gives rise to improvements in and new uses for the means of warfare, 
as was the case in the recent painful conflict over the Malvinas.

70.	Perhaps what is needed to stop the arms build-up is in the 
first place spiritual disarmament: the elimination of hatred and 
prejudice; the liquidation of barriers of ideological animosity; the 
promotion of fellowship, bearing in mind that mankind is after all a 
single entity and that fraternal understanding is possible.

71.	The period of multiple crises which mankind is once again 
experiencing is straining our capacity to face up to the challenge it 
presents and our courage. The Organization is again being put to the 
test and we the Members must not evade this tremendous challenge but 
meet it head on. The principles of the Charter and all the 
resolutions and declarations generated by the problems of the word 
form a basic body of norms accepted by all the word. We must now show 
that we can go beyond the spirit and the letter of those documents 
and are capable of establishing peaceful coexistence, with freedom, 
bread and love for all the people of our earth.
